     Case 3:21-cv-00394-GNS Document 6 Filed 08/02/21 Page 1 of 4 PageID #: 139




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

MANETIRONY CLERVRAIN                                                                    PLAINTIFF

v.                                                      CIVIL ACTION NO. 3:21-CV-394-GNS

ALISON LUNDERGAN GRIMES et al.                                                      DEFENDANTS

                           MEMORANDUM OPINION AND ORDER

         Plaintiff Manetironey Clervrain initiated this action by filing a document titled “Motion

for Mitigating Financial Burden or (“IFP”) Constitutional Issues by Massive Issues [‘Right

Aggravated’] Treatment Act” (DN 1).

         The Court construes this filing to be, in part, a motion for leave to proceed in forma

pauperis. Upon review, IT IS HEREBY ORDERED that Plaintiff’s motion for leave to

proceed in forma pauperis (DN 1) is GRANTED.

         Because Plaintiff is proceeding in forma pauperis, the Court must conduct an initial

review of this action pursuant to 28 U.S.C. § 1915(e). McGore v. Wrigglesworth, 114 F.3d 601,

608-09 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). On

review, a district court must dismiss a case at any time if it determines that the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). A complaint is

“frivolous where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490

U.S. 319, 325 (1989). The Court may, therefore, dismiss a claim as frivolous where it is based

on an indisputably meritless legal theory or where the factual contentions are clearly

baseless. Id. at 327.
 Case 3:21-cv-00394-GNS Document 6 Filed 08/02/21 Page 2 of 4 PageID #: 140




       In addition, Federal Rule of Civil Procedure 8(a) requires that a complaint contain

“a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “[A] . . . complaint must contain either direct or inferential allegations respecting

all the material elements to sustain a recovery under some viable legal theory.” Scheid v. Fanny

Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988) (citations and internal quotation

marks omitted). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556 (2007)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

of the elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. at 555, 557). Conclusory allegations or bare legal conclusions will not

suffice as factual allegations. Followell v. Mills, 317 F. App’x 501, 505 (6th Cir. 2009); Gregory

v. Shelby Cty., Tenn., 220 F.3d 433, 446 (6th Cir. 2000) (“[W]e need not accept as true legal

conclusions or unwarranted factual inferences.”).

       Although courts are to hold pro se pleadings “to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty to be less

stringent “does not require us to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979), or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to explore

exhaustively all potential claims of a pro se plaintiff, [and] would also transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the




                                                  2
 Case 3:21-cv-00394-GNS Document 6 Filed 08/02/21 Page 3 of 4 PageID #: 141




strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

       In Plaintiff’s 31-page motion, Plaintiff lists “Allison Lundergan Grimes et al.” as

Defendants and indicates that he is filing an appeal. Although it is not clear, it appears that

Plaintiff may be appealing decisions entered by various U.S. district courts dismissing his cases.

In the motion, Plaintiff references mass deportation, mass incarceration, apartheid, genocide,

torture, cancer, crimes against humanity, kidnapping, the Administrative Procedure Act, the

Declaratory Judgment Act, and various other cases he has filed in other U.S. district courts.

       Upon review, the Court agrees with the analysis of another district court which recently

addressed an action filed by Plaintiff as follows:

       In this case, the Court is completely unable to discern what facts or claims Plaintiff
       seeks to present in his complaint. While the complaint itself is typed and legible,
       the words often do not form coherent sentences, nor do they convey clear thoughts.
       Plaintiff has filed a number of similar suits in district courts throughout the
       country. See e.g., Clervrain v. Nejen, No. 20-cv-134, 2020 U.S. Dist. LEXIS
       78306 (N.D. Okla. May 1, 2020) (“motion for supplemental injustice adversely
       affected [‘The Ants’] and for related matter for justification act
       (‘TAJA’)"); Clervrain v. Wilson et al., No. 2:20-cv-2061, 2020 U.S. Dist. LEXIS
       72228 (W.D. Ark. Apr. 24, 2020) (same); Clervrain v. Revell, No. 18-3166-SAC,
       2018 U.S. Dist. LEXIS 182340, at * 1 (D. Kan. Oct. 24, 2018) (“Mr. Clervrain has
       filed more than thirty cases in various federal courts across the country.) As other
       courts have stated, Plaintiff’s complaints “‘contain a lot of legal labels but their few
       factual assertions are not sufficient to determine whether Clervrain has alleged a
       plausible claim for relief.’” Clervrain v. Pompeo, No. 4:20-cv-555-SRC, 2020
       U.S. Dist. LEXIS 72948, at *3 (E.D. Mo. Apr. 24, 2020) (quoting Clervrain v.
       Coraway, No. 3:18-cv-819-G-BN, 2018 U.S. Dist. LEXIS 204942, at *3 (N.D. Tex.
       Nov. 9, 2018)).

       Because the court is unable to decipher Plaintiff’s rigmarole, his complaint
       necessarily lacks an arguable basis either in law or fact. See Neitzke, 490 U.S. at
       325. Moreover, Plaintiff’s complaint presents a variety of rambling and incoherent
       claims in violation of the short and plain statement requirement of Fed. R. Civ. P.
       8. Even giving the most liberal construction to Plaintiff’s complaint, . . . the Court
       is unable to find that a cause of action has been alleged, much less that such cause
       lies against Defendant[s].



                                                  3
    Case 3:21-cv-00394-GNS Document 6 Filed 08/02/21 Page 4 of 4 PageID #: 142




Clervrain v. Sawyer, No. 1:20-cv-348, 2020 U.S. Dist. LEXIS 109561, at *3-5 (W.D. Mich. June

23, 2020).

         This Court too is unable to decipher Plaintiff’s pleadings and will therefore dismiss this

action by separate Order as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) and for failure to

comply with the notice-pleading requirements of Fed. R. Civ. 8(a).1

Date:   August 2, 2021




cc:     Plaintiff, pro se
4416.011




1
 A review of this Court’s records shows that Plaintiff filed two other actions on the same date. One of those
actions, Clervrain v. Grimes et al., No. 3:21-cv-393-CHB, was dismissed for the reasons set forth herein. The other
action, Clervrain v. Grimes et al, No. 3:21-cv-400-BJB, remains pending.

                                                         4
